       Case 2:11-cr-00174-JCM-CWH Document 106
                                           107 Filed 12/15/20
                                                     12/16/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Alejandro Lechuga
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:11-cr-00174-JCM-CWH
11
                    Plaintiff,                                STIPULATION TO CONTINUE
12                                                              REVOCATION HEARING
            v.
                                                                    (Second Request)
13
     ALEJANDRO LECHUGA,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Alejandro Lechuga, that
20
     the Revocation Hearing currently scheduled on January 8, 2021, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to review the provided information, to
24
     gather additional evidence for a defense or mitigation, and to properly prepare for the revocation
25
     hearing.
26
       Case 2:11-cr-00174-JCM-CWH Document 106
                                           107 Filed 12/15/20
                                                     12/16/20 Page 2 of 3




 1          2.      The defendant is also subject to a state court proceeding that the parties have
 2   agreed to allow for it to be resolved prior to proceeding with the revocation hearing.
 3          3.      The defendant is not in custody and agrees with the need for the continuance.
 4          4.      The parties agree to the continuance.
 5          This is the second request for a continuance of the Revocation Hearing.
 6          DATED this 15th day of December, 2020.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10
      By /s/ Brandon C. Jaroch                        By /s/ Shaheen Torgoley
11    BRANDON C. JAROCH                               SHAHEEN TORGOLEY
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
       Case 2:11-cr-00174-JCM-CWH Document 106
                                           107 Filed 12/15/20
                                                     12/16/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:11-cr-00174-JCM-CWH
 4
                   Plaintiff,                       ORDER
 5
            v.
 6
     ALEJANDRO LECHUGA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11                                                                      March 10, 2021
     Friday, January 8, 2021 at 10:00 a.m., be vacated and continued to ________________ at

12   the hour of 10:00 a.m.

13          DATED December
                  this ___ day16, 2020.
                               of December, 2020.

14
15
                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                3
